Citation Nr: 0733918	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  02-08 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for schizophrenia.  

2.  Entitlement to eligibility for nonservice-connection 
benefits.   


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 






INTRODUCTION

The veteran had active military service from February 1976 to 
September 1977.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas, in which the RO denied the veteran's 
claim of entitlement to service connection for schizophrenia.  
The veteran subsequently perfected a timely appeal.  By an 
October 2003 action, the Board remanded this case for 
development of the evidence.  In November 2006, the Board 
directed that additional development be undertaken.  This has 
been completed with respect to the issue of service 
connection for schizophrenia and will be discussed below.     

By the November 2006 remand decision, the Board noted that in 
September 1986, the RO denied the veteran's claim for 
nonservice-connected pension because the veteran did not have 
any wartime service.  The veteran did not appeal that 
decision and it was final.  When the veteran filed his claim 
for service connection for schizophrenia in March 2001, he 
also filed a new claim for nonservice-connected pension.  In 
the October 2001 rating decision, the RO declined 
jurisdiction over the veteran's nonservice-connected pension 
claim because he did not have wartime service.  The veteran 
submitted a notice of disagreement with that decision in 
November 2001.  According to the Board, the RO had taken no 
further action on that claim.  Since the RO never issued a 
statement of the case addressing that matter, the Board had 
to remand that issue so that the RO could send the veteran a 
statement of the case, and provide him an opportunity to 
perfect an appeal of the issue thereafter by filing a timely 
substantive appeal.  Manlincon v. West, 12 Vet. App. 238 
(1999).  As explained below, it appears that the required 
statement of the case was not sent to the veteran.  
Therefore, the issue of entitlement to eligibility for 
nonservice-connection benefits must again be REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDING OF FACT

The veteran's service medical records are negative for any 
complaints or findings of a psychiatric disorder, to include 
schizophrenia; schizophrenia was first diagnosed 
approximately three years post-service, and there is no 
competent evidence of a nexus between the veteran's 
schizophrenia and service.  


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).        


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 
2001, March 2004, November 2004, and November 2006 letters 
sent to the veteran by the RO adequately apprised him of the 
information and evidence needed to substantiate the claim.  
The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The July 2001, March 2004, November 2004, and November 2006 
letters satisfy these mandates.  The letters informed the 
veteran about the type of evidence needed to support his 
claim, namely, proof of: (a) an injury in military service or 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.  These letters clearly disclosed 
VA's duty to obtain certain evidence for the veteran, such as 
medical records, employment records and records held by any 
Federal agency, provided the veteran gave consent and 
supplied enough information to enable their attainment.  It 
was made clear that although VA could assist the veteran in 
obtaining these records, he carried the ultimate burden of 
supporting his claim with appropriate evidence.  The letters 
also specifically asked the veteran to provide VA with any 
other supporting evidence or information in his possession.  
The Board thus finds that the veteran was effectively 
informed to submit all relevant evidence in his possession, 
and that he received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in July 2001, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in March 2004, November 2004, and November 
2006, after the decision that is the subject of this appeal.  
As to any timing deficiency with respect to this notice, the 
veteran's service connection claim was readjudicated in a 
March 2006 supplemental statement of the case, and again in a 
July 2007 supplemental statement of the case after the most 
recent notice was given to the veteran in November 2006.  The 
United States Court of Appeals for the Federal Circuit has 
held that timing-of- notice errors can be "cured" by 
notification followed by readjudication.  Mayfield v. 
Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) (Mayfield 
II); see Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
("The Federal Circuit specifically mentioned two remedial 
measures: (1) The issuance of a fully compliant [section 
5103(a)] notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III); 
see also Prickett, supra (holding that a statement of the 
case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the supplemental statement of the case 
complied with the applicable due process and notification 
requirements for a decision, it constitutes a readjudication 
decision.  Accordingly, the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield III, 20 Vet. App. at 
541-42, citing Mayfield II, 444 F.3d at 1333-34.b    

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, as well as the type of 
evidence necessary to establish a rating or effective date of 
an award (see RO's letter dated in November 2006) but such 
notice was not provided prior to the initial decision of the 
RO.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As to this timing deficiency, the Board is cognizant 
of recent Federal Circuit decisions pertaining to prejudicial 
error.  Specifically, in Sanders v. Nicholson, 487 F.3d 881 
(2007), the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court, the burden shifts 
to VA to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the earlier holding of the Veterans 
Court in Sanders that an appellant before the Veterans Court 
has the initial burden of demonstrating prejudice due to VA 
error involving: (1) providing notice of the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claim: (2) requesting that the 
claimant provide ant pertinent evidence in the claimant's 
possession; and (3) failing to provide notice before a 
decision on the claim by the agency of original jurisdiction.  
See also Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007).

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006). That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id. "  [A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Moreover, the Court has observed that "there could 
be no prejudice if the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, supra, at 128.

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because the preponderance of the 
evidence is against the claim for service connection for 
schizophrenia.  Such a lack of timely notice did not affect 
or alter the essential fairness of the RO's decision.  While 
the veteran does not have the burden of demonstrating 
prejudice, it is pertinent to note that the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.  





Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, but the veteran did not 
receive a VA examination for the purposes of deciding this 
claim, apparently because the RO did not deem such an opinion 
or examination to be "necessary" to render its decision on 
the claim.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 
3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4) require the Secretary to treat an examination or 
opinion as being necessary to make a decision on a claim if, 
taking into consideration all information and law or medical 
evidence (including statements of the veteran), there is 
"(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra, 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

In the instant case, the evidence of record shows that the 
veteran has been currently diagnosed with schizophrenia.  
However, with no medical evidence of any psychiatric 
disorder, to include schizophrenia, during service or more 
than three years thereafter, and in the absence of any 
competent opinion suggesting a nexus between schizophrenia 
and service, the Board finds that VA has no duty to provide 
an examination or medical opinion.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(c)(4) (2006).  
See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).     

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
veteran, and thus, no additional assistance or notification 
was required.  The veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Factual Background

The veteran's service medical records are negative for any 
complaints or findings of a psychiatric disorder, to include 
schizophrenia.  The records show that in August 1977, the 
veteran underwent a separation examination.  At that time, in 
response to the question as to whether the veteran had ever 
had or currently had depression or excessive worry, nervous 
trouble of any sort, and/or periods of unconsciousness, the 
veteran responded "no."  He was clinically evaluated as 
"normal" for psychiatric purposes.   

A VA Hospital Summary shows that the veteran was hospitalized 
for 10 days in August 1980.  Upon admission, it was noted 
that the veteran was visiting relatives when he started 
hearing voices, was very nervous, could not sleep, and was 
taking "speed."  According to the veteran, he had three 
years in the United States Army and started using marijuana 
while stationed in Germany.  The veteran was in poor contact, 
was partially disoriented, and delusions were very vague.  
After 10 days of hospitalization, the veteran walked away 
from the hospital and was given an irregular discharge.  The 
veteran's diagnosis upon discharge was schizophrenia, 
chronic, undifferentiated type.   

A VA Hospital Summary shows that the veteran was hospitalized 
from July to August 1981.  He was brought to the hospital by 
his sister because of psychosis deterioration.  The veteran 
had become upset and was yelling at his mother.  He was 
having bad dreams, visual hallucinations, anxiety, and 
depression.  Upon his discharge, the diagnosis was 
schizophrenia, chronic, undifferentiated type.

A VA Discharge Summary reflects that the veteran was 
hospitalized from July to August 1986.  Upon admission, the 
veteran noted that he had been having nightmares about people 
trying to kill him and was hearing voices.  Upon discharge, 
the pertinent diagnosis was schizophrenia, chronic, 
undifferentiated type.

In March 2004, the RO received VA Medical Center (VAMC) 
inpatient and outpatient treatment records, from August 1980 
to June 2003.  The records show intermittent treatment for 
the veteran's schizophrenia.  The records include a VA 
Discharge Summary which reflects that the veteran was 
hospitalized from April to May 2003.  Upon admission, the 
examining physician noted that according to the veteran, his 
auditory hallucinations had become more intense.  The veteran 
reported that the voices began a number of years ago while he 
was in the military.  He noted that the voices had been 
intermittent over the years.  According to the veteran, he 
had been noncompliant with his medications.  Upon discharge, 
the pertinent diagnosis was schizophrenia, chronic, paranoid, 
in acute exacerbation.      

In November 2006, the RO received a copy of a decision from 
the Social Security Administration (SSA), dated in March 
1993, and copies of the medical records upon which the SSA 
decision was based.  The SSA records include a Disability 
Determination and Transmittal Report, dated in April 1993.  
The SSA Disability Determination and Transmittal Report shows 
that the veteran was awarded Social Security disability 
benefits for schizophrenia.  The SSA records also include 
duplicative copies of the VAMC inpatient and outpatient 
treatment records, from August 1980 to October 1992.  


III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

In addition, certain chronic diseases, including psychoses, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
after separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2007).  

The Board finds that the preponderance of the evidence is 
against a finding of service connection for schizophrenia.  
Initially, the Board notes that the veteran's service medical 
records are negative for any complaints or findings of a 
psychiatric disorder, to include schizophrenia.  In addition, 
upon the veteran's August 1977 separation examination, he was 
clinically evaluated as "normal" for psychiatric purposes.  
It is also pertinent to point out that there is an 
approximately three year period between the veteran's 
separation from military service in September 1977 and first 
being diagnosed with schizophrenia in August 1980.  Such 
negative evidence weighs against the claim.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).      

In this case, there is no competent medical evidence of 
record showing that the veteran's schizophrenia is related to 
his period of military service.  In addition, no psychosis is 
shown to a compensable degree during the first post service 
year so as to warrant the application of the presumption of 
service connection.  

The Board recognizes that in the VA Discharge Summary showing 
that the veteran was hospitalized from April to May 2003, the 
examiner noted that according to the veteran, his auditory 
hallucinations began while he was in the military.  Thus, to 
the extent that the aforementioned evidence is offered to 
establish that the veteran's schizophrenia is related to his 
period of military service, the Board observes that the 
veteran's statement was simply noted as history, without any 
additional comment.  Medical evidence which is simply 
information recorded by the examiner "unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence.'"  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  This evidence, therefore, is 
not persuasive evidence that there is a link between the 
currently diagnosed schizophrenia and military service.  

The Board is cognizant of the fact that the Court has held 
that VA can not reject a medical opinion simply because it is 
based on a history supplied by the veteran and that the 
critical question is whether that history was accurate.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance 
on a veteran's statement renders a medical report incredible 
only if the Board rejects the statements of the veteran).  
Here, as noted above, the physician has merely reported the 
history of schizophrenia as provided by the veteran; there is 
no indication in the medical evidence that this physician 
actually treated the veteran until his hospitalization in 
April 2003.  Moreover, the veteran's service medical records, 
including his August 1977 separation examination report, are 
negative for any complaints or findings of a psychiatric 
disorder, to include schizophrenia.  Furthermore, the first 
medical evidence of record of the veteran's schizophrenia is 
in August 1980, approximately three years after the veteran's 
discharge from the military.  Under these circumstances, the 
physician's statement is of no probative value in regard to 
the pertinent question of whether there is a nexus between 
the veteran's currently diagnosed schizophrenia and his 
period of military service.  

The only evidence of record supporting the veteran's claim is 
his own lay opinion that he currently has schizophrenia which 
is related to his period of military service.  However, as a 
lay person, the veteran is not competent to opine on medical 
matters such as diagnoses or etiology of medical disorders.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).      

In sum, the Board finds that, without any objective medical 
evidence showing that schizophrenia was incurred during 
active service or within one year of active service, or any 
medical evidence relating the veteran's currently diagnosed 
schizophrenia to service, service connection for 
schizophrenia is not warranted on a direct or presumptive 
service connection basis.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b); see also, 
e.g., Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 
2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).       


ORDER

Service connection for schizophrenia is denied.  
 

REMAND

In the November 2006 Board remand decision, the Board noted 
that by an October 2001 rating decision, the RO had denied 
eligibility for nonservice-connected pension benefits.  The 
veteran thereafter submitted a statement that the Board 
construed as a timely notice of disagreement with that 
determination.  However, the RO had not issued a statement of 
the case on that issue.  In accordance with the direction of 
the Court in Manlincon, supra, the Board remanded the issue 
of entitlement to eligibility for nonservice-connection 
benefits for a statement of the case.  It appears that the 
required statement of the case was not sent to the veteran. 
Therefore, the Board must again remand this issue for a 
statement of the case.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case to the veteran that addresses the 
issue of entitlement to eligibility for 
nonservice-connection benefits.  The 
veteran should also be informed of the 
requirements to perfect his appeal with 
respect to this issue.  If, and only if, 
the veteran perfects an appeal by the 
submission of a timely substantive appeal, 
this issue should be returned to the Board 
for appellate review.  38 C.F.R. §§ 
20.202, 20.302 (2006). 







The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


